Citation Nr: 0628859	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cold 
injury.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1953, and from March 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2000 RO which denied service connection for residuals 
of cold injury.  The appeal was previously remanded by the 
Board in November 2003.  However, additional clarification 
and development is needed, and, therefore, it is again 
necessary to REMAND the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Also on appeal is an issue of service connection for a back 
disability, which is addressed in a separate decision.  

Review of the record shows several issues are not before the 
Board at this time.  Most notably is a claim for an 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  In a November 2000 rating decision, the RO 
granted service connection for PTSD, and assigned a 10 
percent rating.  In December 2000, the veteran submitted a 
notice of disagreement with that determination, stating that 
he met all of the criteria for a 30 percent rating.  In 
statements dated in February 2001, the veteran again asserted 
that he was entitled to a higher rating because he met all of 
the criteria for a 30 percent rating.  In a March 2003 rating 
decision, the RO granted a 30 percent rating for PTSD.  In 
May 2003, the veteran submitted a statement, asserting that 
he wanted to file a notice of disagreement with the March 
2003 decision, and that he felt that his condition warranted 
at least a 50 percent rating.  The RO declined to accept this 
statement as a notice of disagreement, informing the veteran, 
in a February 2004 letter, that the March 2003 rating 
decision was a full grant of the benefit he sought in his 
December 2000 notice of disagreement, and, therefore, was not 
subject to appeal.  

The claim for a higher rating is not before the Board for 
three reasons.  First, a claimant may limit a claim or appeal 
to the issue of entitlement to a particular disability rating 
which is less than the maximum disability rating allowed by 
law. See AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
veteran's statements in response to the 2000 rating decision 
assigning a 10 percent rating were very clear that he felt a 
30 percent rating was warranted.  Once the rating he sought 
was assigned by the RO, his appeal was satisfied in full.  
Second, the RO was legally correct in its refusal to accept 
the veteran's statement as a NOD to the March 2003 decision.  
In AB, supra, the Court also indicated that if the grant of a 
certain percentage rating was made in response to a NOD 
requesting that rating, this would be a full grant of 
benefits sought, and the veteran could not file an notice of 
disagreement with the determination, because a notice of 
disagreement must be filed in response to "initial review 
and determination" of a claim by the RO.  Therefore, in the 
circumstances of this case, the May 2003 written disagreement 
with the March 2003 DRO decision would have constituted a new 
claim for an increased rating, which is exactly how the RO 
has proceeded.  Third, and finally, the determination that a 
NOD is not timely or adequate is, itself, an appealable 
decision.  38 C.F.R. § 19.34.  When the RO notified the 
veteran in the February 2004 letter that his NOD was not 
accepted, he was provided his appellate rights, via an 
attachment, which he did not pursue.  In fact, a September 
2004 letter notes that in reviewing his file, he was informed 
that his attorney had attempted to submit a NOD on the rating 
for the PTSD, and he stated that the attorney did not 
represent him on this issue and he did not want to file a NOD 
at this time.  There is no subsequent correspondence from the 
veteran indicating that this notation of his conversation 
with RO personnel was inaccurate, and he, in fact, then 
submitted a written statement that the attorney only 
represented him on other claims.  

In a statement received in June 2005, the veteran raised 
additional claims which have not been addressed by the RO.  
Specifically, he claimed service connection for foot 
injuries, in addition to those caused by his claimed cold 
injuries, and for arthritis.  These issues are REFERRED to 
the RO for appropriate development, to include clarification 
of the specific disabilities being claimed, and initial 
consideration.  


REMAND

The Board apologizes to the veteran for remanding this claim 
once again.  However, upon review of the file, due process 
concerns about representation and further development in an 
effort to assist him in substantiating his claim requires 
remand.

As a threshold procedural matter, the veteran is currently 
unrepresented in his appeal as to the issue addressed in this 
decision.  He is represented by an attorney as to the issue 
of service connection for a back disability, but in 
statements dated in September 2004, both the veteran and this 
attorney stated that the scope of the attorney's 
representation extended only to that issue (as well as 
another issue no longer on appeal).  The attorney stated that 
the veteran preferred to continue with his service 
organization regarding his cold injury claim.  

In January 2005, the veteran submitted a signed VA Form 21-
22, designating The American Legion as his representative.  
Handwritten on the form are one notation that this power of 
attorney is not valid as the veteran has a private attorney, 
and another notation, dated February 1, 2006, stating that it 
appears that The American Legion did not accept the 
designation.  

An accredited representative is required to maintain a policy 
and capability of providing complete claims service to each 
claimant requesting representation, or give written notice of 
any limitation in its claims service with advice concerning 
the availability of alternative sources of claims service.  
38 C.F.R. § 14.628(d)(iv) (2005).  While an organization 
named in an executed power of attorney may decline to accept 
an appointment as a claimant's representative, the 
organization must so notify the claimant and the agency of 
original jurisdiction in writing prior to taking any action 
on the claimant's behalf.  38 C.F.R. § 14.631(d).  The brief, 
unsigned annotation on the veteran's executed VA Form 21-22 
cannot be said to provide this notification.  

According to the handwritten notation, the appointment was 
apparently declined because the veteran was already 
represented by an attorney.  Only one organization, 
representative, agent, or attorney may be recognized at one 
time in the prosecution of a particular claim.  See 
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 14.631(f), 
20.601 (2005).  However, the attorney's representation was 
specifically limited to other claims, not addressed in this 
decision.  There is no reason that the veteran cannot be 
represented in his other claims by a service organization or 
other representative, as long as the power of attorney shows 
the limits of the representation.  See M21-1 MR, Part 1, 
Chapter 3, §A,  2c ("Assume that representation by an 
accredited representative . . . is unlimited, . . . unless VA 
Form 21-22, VA Form 22a, or the declaration of representation 
shows otherwise.")

Thus, since the veteran has already indicated he wishes The 
American Legion to represent him, that organization should be 
contacted and asked whether it will accept a limited 
representation.  If so, the veteran must authorize the scope 
of the designation.  If not, the veteran must be informed, in 
writing, and provided a list of other recognized 
representatives.  

Further Development

As to the merits of the claim for service connection for cold 
injury residuals, the veteran contends that his injuries were 
incurred during combat in Korea.  His DD Form 214 for the 
period of service from October 1950 to October 1953 shows 10 
months of foreign and/or sea service, and his awards include 
the Combat Infantryman Badge and the Korean Service Medal.  
In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Furthermore, VA has determined that continuity of 
symptomatology is not required to establish service 
connection for cold injury residuals.  See VBA Training 
Letter (TL) 00-07 (July 17, 2000).  According to the training 
letter, typically, there are symptoms for several days to two 
weeks after the cold injury, followed by a long latent 
period, after which, years later, late or delayed signs and 
symptoms may appear.  Id.  VBA training letters have also 
provided specific symptoms or conditions which are late 
effects of cold injuries.  See TL 02-01 (March 29, 2002) and 
TL 00-07 (July 17, 2000); see also 38 C.F.R. § 4.112, Code 
7122 (2005).  These can include arthritis of the affected 
areas, pain and/or paresthesia, and/or numbness, and sensory 
neuropathy and/or disturbances of sensation.  

The veteran has provided statements from a podiatrist, 
attributing foot problems to in-service cold injury.  In 
addition, a VA examination in September 2000 found that 
sensory impairments in the veteran's hands and feet were at 
least as likely as not due to in-service cold injury.  In 
view of these factors, the veteran must be provided an 
examination, to determine whether he has residual disability, 
consistent with claimed in-service cold injury.  A detailed 
history must be obtained as well, and the RO must ensure that 
this history is consistent with the known facts of the 
veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Inform The American Legion that the 
veteran is represented by an attorney 
for only one issue, and that the 
veteran, in his January 2005 power of 
attorney, wished to designate The 
American Legion as his representative 
in his other claims.  Confirm whether 
the organization will accept 
designation as representative for these 
other claims.  
*	If yes, ask the veteran to execute 
a new VA Form 21-22 in favor of 
The American Legion (or other 
representative of his choice), and 
to identify the limits of this 
representation, for example, to 
state that the designation is 
valid for all claims except the 
claim for service connection for a 
back disability.  
*	If no, inform The American Legion 
that it must notify the veteran 
that it declines to represent him.  
Provide the veteran with a list of 
other representatives.  

2.  Schedule the veteran for a VA 
examination to determine whether he has 
disability consistent with residuals of a 
cold injury.  The entire claims folder, 
including the September 2000 VA 
examination, and Dr. Grant's August 2000 
and October 2004 letters, and a copy of 
this REMAND must be made available to the 
examiner prior to the examination. 
Specifically, the examiner should provide 
an opinion as to whether the veteran 
currently has a disability of the feet 
and/or hands attributable to cold injury.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any of the diagnosed 
disabilities are due to inservice cold 
injury, as described by the veteran.  
Because only limited service medical 
records are available, the examiner must 
obtain a detailed history from the veteran 
regarding the circumstances, symptoms, and 
treatment, if any, of the cold injury 
during service. 

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for 
all opinions expressed should be 
provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for residuals 
of cold injury to the feet.  See TL 02-01 
(March 29, 2002) and TL 00-07 (July 17, 
2000).  If any such claim is denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


